OPINION OF THE COURT
Order affirmed, without costs, for reasons stated in the opinion by Justice Isaac Rubin at the Appellate Division (114 AD2d 12). Question certified answered in the affirmative. Cross appeal by defendant as to actions Nos. 2 and 3 dismissed, without costs, upon the ground that defendant is not aggrieved by the order of the Appellate Division insofar as it affirmed the orders in those actions (CPLR 5511).
Concur: Judges Simons, Kaye, Alexander and Titone. Chief Judge Wachtler and Judges Meyer and Hancock, Jr., dissent in part and vote to modify by denying branches of defendant’s motions for summary judgment in accordance with and for the reasons stated in the concurring in part and dissenting in part opinion of Justice Leon D. Lazer at the Appellate Division (114 AD2d 12, 27-37).